Per curiam.
Robert F. Jowers instituted this action against his former wife, Sarah J. Jowers, seeking a downward revision of periodic permanent alimony previously *209awarded his wife in a 1975 divorce decree. He alleged that his wife’s income and financial status had substantially improved, and requested that his alimony payments be adjusted accordingly. In her answer, the wife denied any substantial increase in her financial status and counterclaimed for an increase in alimony and child support on the basis of alleged improvement in the husband’s financial status.
Submitted June 23, 1978
Decided September 6, 1978
At trial the evidence showed that the income of both parties has increased since the 1975 divorce. The court entered an order terminating the husband’s periodic alimony obligations to the wife (conditioned upon her continued receipt of social security and VA benefits) and denying the wife’s counterclaim. It is from this order that the wife appeals.
A 1955 Act of the Georgia legislature (Ga. L. 1955, pp. 630, 631) permitted the revision of a judgment providing periodic permanent alimony for the support of a wife on a "change in the income and financial status of the husband.” In 1977 the legislature revised the Act (Ga. L. 1977, pp. 1253, 1254-55; Code Ann. § 30-220) to provide that: "The judgment of a court providing permanent alimony for the support of a wife shall be subject to revision upon petition filed by either spouse showing a change in the income and financial status of either spouse.”
In the recent case of McClain v. McClain, 241 Ga. 422 (246 SE2d 187) (1978), this court determined that the 1977 Act cannot operate retroactively, and thus is not applicable to alimony judgments renderéd prior to the effective date of the 1977 Act. In light of this recent opinion, the alimony judgment in the present case cannot be modified because of a change in the income or financial status of the wife, and the husband’s petition cannot be sustained on that basis.
The judgment below is reversed and remanded for further action not inconsistent with this opinion.

Judgment reversed.


All the Justices concur, except Hall and Hill, JJ., who dissent for the reasons stated in the dissenting opinion in McClain v. McClain, 241 Ga. 422.

Rehearing denied September 26, 1978.
Beverly H. Nash, for appellant.
Tom J. Crosby, for appellee.